TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00181-CR


Kenneth Peter Johnson, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. D-1-DC-08-301377, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
PER CURIAM
		Appellant's brief was due in this Court on June 16, 2011.  On July 8, we notified
appellant's counsel that appellant's brief was overdue and that if we did not receive a satisfactory
response from counsel on or before July 18, 2011, a hearing before the district court pursuant to
Tex. R. App. P. 38.8(b) would be ordered.  To date, appellant's brief has not been filed, nor have we
received a response from counsel.
		We therefore abate the cause and remand it to the district court to hold a hearing
in accordance with rule 38.8 of the rules of appellate procedure.  Tex. R. App. P. 38.8(b)(2), (3).  The
district court shall hold a hearing immediately to determine whether appellant still wishes to
prosecute his appeal, whether appellant is indigent, and whether counsel has abandoned the appeal.
See id. If appellant desires to appeal and is indigent, the district court should make appropriate
orders to ensure that appellant is adequately represented on appeal.  See id. Following the hearing,
the district court should order the appropriate supplementary clerk's and reporter's records to be
prepared and forwarded to this Court no later than September 26, 2011.  See id.


Before Chief Justice Jones, Justices Pemberton and Henson
Abated
Filed:   August 25, 2011
Do Not Publish